Citation Nr: 1534432	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, and his decorations include the Vietnam Service Medal and the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's bilateral hearing loss is related to service.

2.  The evidence shows that the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, the Veteran testified during his June 2015 hearing that his exposure to loud noise during service caused his current hearing loss and tinnitus, which he noticed upon his return from service in Vietnam.  The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his DD Form 214 shows that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he served in combat as a light weapons infantryman.

The report of an August 2011 VA examination documents a finding of hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by his period of service because the Veteran's hearing was normal upon separation.  In providing this opinion, the examiner failed to acknowledge that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation.  Hensley, 5 Vet. App. at 159.  Thus, the Board finds that this opinion is inadequate and less probative than the remainder of the evidence of record.

In June 2015, VA provided another examination.  The examiner concluded that the Veteran has moderate to profound sensorineural hearing loss and documented word recognition scores of 72 percent and 76 percent in the right and left ears, respectively.  Review of the audiogram results indicates that the Veteran has bilateral hearing loss for VA purposes.  The following pure tone thresholds were recorded, in decibels:


HERTZ (Hz)
Jun. 2015
500
1000
2000
3000
4000
RIGHT
50
50
65
70
75
LEFT
55
50
65
75
85

The June 2015 examiner opined that the Veteran's current hearing loss is due to in-service noise exposure.  Thus, the Board finds that the evidence is in favor of a grant of service connection for bilateral hearing loss.  In addition, in light of the examiner's opinion that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss, the Board finds that service connection for tinnitus is warranted as well.  See 38 C.F.R. § 3.310 (2014) (A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.").


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


